Chief Justice ROVIRA
dissenting:
The majority holds that the statutory cap for noneconomic damages applies to individual defendants, and therefore, it does not act as a cap on the total amount of noneconomic damages awarded to a plaintiff. In so holding, the majority concludes that in cases involving multiple defendants a trial court must first apportion liability to the appropriate parties, pursuant to the pro rata liability statute, and then apply the statutory cap for noneconomic damages to each individual defendant. Maj. op. at 1362. I disagree with this interpretation. Section 13-21-102.5, 6A C.R.S. (1987 & 1993 Supp.), which creates the statutory cap for noneconomic damages, is clear and unambiguous. The statute is intended to limit a plaintiffs total recovery for noneconomic damages regardless of the number of defendants involved. Thus, in my view, a trial court should apply the statutory cap for noneconomic damages prior to apportioning liability among the defendants. Further, this application of the statutory cap is not inconsistent with the purposes inherent in the pro rata liability statute.
I
A
Section 13-21-102.5 provides in pertinent part:
In any civil action in which damages for noneconomic loss or injury may be awarded, the total of such damages shall not exceed the sum of two hundred fifty thousand dollars, unless the court finds justification by clear and convincing evidence therefor. In no case shall the amount of such damages exceed five hundred thousand dollars.
§ 13-21-102.5(3)(a). The majority finds this statute ambiguous because no reference is made to a situation in which multiple defendants share some degree of fault for the plaintiffs injuries. As a result, the majority finds it necessary to examine the legislative history in an attempt to ascertain the legislative intent regarding such a situation. The problem with the majority’s analysis is that it focuses on what is missing from the statute as opposed to what it says. Because I fail to see any ambiguity in the statute, I find it unnecessary to determine legislative intent from the legislative history.1 Further, I believe the majority’s decision to judicially increase the amount of noneconomic damages a plaintiff may collect violates the clear legislative intent to limit such damages.
In construing a statute, our primary goal is to give effect to the intent of the legislature. To determine legislative intent, we look primarily to the plain language of the statute. When the terms of a statute are unambiguous, judicial inquiry is complete and there is no need to resort to interpretive rules of statutory construction except in rare and exceptional circumstances. See Jones v. Cox, 828 P.2d 218, 221 (Colo.1992); see also Demarest v. Manspeaker, 498 U.S. 184, 190, 111 S.Ct. 599, 604, 112 L.Ed.2d 608 (1991).
An examination of the statute clearly establishes the legislative intent. To begin with, the legislature entitled the statute “limitations on damages for noneconomic loss or injury.” Thus, from the outset, the legisla*1369tive focus was on limiting a plaintiffs recovery for noneconomic damages without reference to the number of potential defendants. Obviously, a statutory title is not dispositive of legislative intent, Martinez v. Continental Enterprises., 730 P.2d 308, 313 (Colo.1986), but it does provide insight into the problem the statute is meant to redress.
More importantly, one need only peruse the operative statutory terms to discern the legislative intent. For example, the statute provides that the “total” amount of noneco-nomic damages “shall” be limited “in any civil action,” and that “in no case shall” the damages exceed $500,000.2 Though the majority is confused as to whether the word “total” applies to a plaintiff or a defendant, maj. op at 1366,1 fail to see any ambiguity in the statutory language. A civil action refers to an action brought by a plaintiff, thus it is obvious that the limitation of damages in a civil action refers to damages recovered by a plaintiff — not to an individual defendant’s liability.
Moreover, the legislature did create one exception to the statutory cap. In cases where a court finds “justification by clear and convincing evidence,” the statutory cap may be increased from $250,000 to $500,000. § 13-21-102.5(3)(a). Therefore, it is reasonable to assume that if the legislature had intended to allow a plaintiff to receive multiple awards from multiple defendants it would have created such an exception. See Palmer v. District Court, 156 Colo. 284, 287, 398 P.2d 435, 437 (1965) (“The mention of ... one exception excludes other exceptions. Courts would violate their mandate if they were to add another-”).
Our decision in Lira v. Davis, 832 P.2d 240 (Colo.1992), though not dispositive, lends further support to the view that the legislature intended to cap the total amount of noneco-nomic damages prior to apportioning fault among multiple defendants. In Lira, we considered the interrelationship of the comparative negligence, the pro rata liability, and the exemplary damages statutes. Specifically, our goal was to determine whether the phrase “actual damages awarded” in the exemplary damages statute referred to the amount of compensatory damages awarded prior to the application of the comparative negligence and pro rata liability statutes or to the post-application amount of compensatory damages. Id. at 244. We concluded that “award” refers to “ ‘a remedy recoverable in accordance with an order for judgment,’ not the amount of compensatory damages initially determined by the jury.” Id. at 245 (quoting Tucker v. Marcus, 142 Wis.2d 425, 418 N.W.2d 818, 823 (1988)). In other words, “award” does not refer to the jury’s raw assignment of liability, but to the reduced judgment. The statement of intent in the statutory cap statue provides, “[t]he general assembly finds, determines, and declares that awards in civil actions for noneconomic losses or injuries often unduly burden the economic, commercial, and personal welfare of persons in this state; therefore ... the general assembly enacts this section placing monetary limitations on such damages for noneconomic losses or injuries.” § 13-21-102.5(1), 6A C.R.S. (1987) (emphasis added). To consistently apply the definition of “award” that we developed in Lira, the statutory cap in section 13-21-102.5 should be applied to reduce the raw verdict of the jury and then liability should be apportioned according to the pro rata liability statute.
In my opinion, the statutory cap statute is clear and unambiguous and evinces an intent to limit the total noneconomic recovery of a plaintiff in a civil action regardless of the number of defendants. I believe we are bound to apply the statute as written, and therefore, I would first apply the statutory cap and then apportion liability among the defendants thereby limiting the plaintiffs total noneconomic recovery to the statutory cap.
B
Applying the statutory cap prior to apportioning damages does not impede the purposes of the pro rata liability statute. Sec*1370tion 13-21-111.5, 6A C.R.S. (1987 & 1993 Supp.), provides:
(1) In an action brought as a result of a death or an injury to person or property, no defendant shall be liable for an amount greater than that represented by the degree or percentage of the negligence or fault attributable to such defendant that produced the claimed injury, death, damage, or loss....
(2) The jury shall return a special verdict, or, in the absence of a jury, the court shall make special findings determining the percentage of negligence or fault attributable to each of the parties and any persons not parties to the action....
§ 13-21-111.5(1), (2). This statute abolished the concept of joint and several liability and espouses the philosophy that no tortfeasor should be responsible for damages that the tortfeasor did not cause. Applying the statutory cap prior to apportioning damages does not affect a jury’s determination of the percentage of fault attributable to the various parties. The jury makes this determination and returns the special verdict to the judge. Then, prior to judgment, the judge would apply the statutory cap on noneconomic damages. See § 13-21-102.5(4), 6A C.R.S. (1987) (stating the jury is not to be told about the statutory cap and that the court shall impose the cap before judgment). While each defendant ultimately may pay less in noneconomic damages due to the statutory cap, they are still liable for the percentage of fault attributable to them by the jury. This application fulfills the purposes of the pro rata liability statute to apportion fault among the responsible parties. Conversely, to apply the statutory cap to individual defendants violates the clear legislative intent of section 13-21-102.5 to unequivocally limit the total amount of noneconomic damages a plaintiff may recover. Accordingly, applying the statutory cap prior to apportioning damages among multiple defendants gives effect to the clear terms of section 13-21-102.5 and section 13-21-111.5 and satisfies the goals of both statutes.
II
I write further to point out some of the inequity that the majority’s construction will create. Under the majority’s interpretation, two different plaintiffs with similar injuries will be treated disparately based upon the number of defendants who bear some portion of responsibility for the plaintiffs injuries. For instance, if a plaintiff is injured by one defendant and has damages in the amount of $1 million, she could collect an absolute maximum of $500,0003 in noneconomic damages from the defendant. If another plaintiff with damages in the same amount is injured by two or more defendants and the statutory cap is applied to each individual defendant who bears some portion of fault, the plaintiff potentially could collect a maximum of $500,-000 from each of the defendants. Thus, under the majority’s construction, by the sheer fortuity of being injured by "multiple defendants, one plaintiff can collect more damages than a second plaintiff with identical injuries who had the misfortune of being injured by only one person. The legislature could not have intended or desired this type of discrepancy between the amounts of compensation received by two plaintiffs with identical injuries.
Ill
In sum, because the statutory cap statute is intended to limit the total amount of non-economic damages a plaintiff may recover without reference to the number of defendants at fault, I would hold that a trial court must apply the statutory cap of section 13-21-102.5 prior to determining the pro rata liability of the defendants pursuant to section 13-21-111.5.
Accordingly, I respectfully dissent.
I am authorized to say that Justice LOHR joins in this dissent.

. The majority concludes the goal of the legislature in enacting the legislation was "to increase the affordability and availability of insurance by making the risk of insured entities more predictable.” Maj. op. at 1364. This goal is fulfilled by limiting a plaintiff's total amount of noneconomic recovery without reference to the number of defendants. This is true because an insurance company would know it would never be liable tor noneconomic damages over $500,000, even if it insured two or three defendants who bore some responsibility for a plaintiff's injuries. Thus, an insurance company would be able to accurately predict its risks for noneconomic damages, and therefore, it presumably would lower its rates making insurance available to more people.


. The statutory cap is generally limited to $250,-000, but it may expand to $500,000, in cases where there is clear and convincing evidence to justify such an marease. See § 13-21-102.-5(3)(a).


. If the statutory criterion is met.